Citation Nr: 1130710	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	William S. Aramony, Esq.


WITNESS AT HEARING ON APPEAL

The appellant and the Veteran's sister


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955 and from January 1956 to November 1957.  He died in February 2002.  The appellant is his surviving spouse.

By an August 2007 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 Order, the Court vacated the August 2007 decision of the Board and remanded the matter for readjudication.  The matter was originally on appeal from an October 2002 Regional Office (RO) in Winston-Salem, North Carolina rating decision. 

Pursuant to the directives of the October 2008 Order, the claim was remanded by the Board in August 2009 to afford the appellant a hearing before a member of the Board.  A hearing before the undersigned was conducted in August 2010.  A transcript of the proceeding has been associated with the claims file.

Initially, the Board notes that the original October 2002 rating decision denied the appellant's claim for DIC benefits on the basis that there was no evidence to show that the Veteran's death was due to his service-connected disabilities or otherwise related to military service.  As this decision included requirements for establishing entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 and the issue was specifically denied in the March 2004 statement of the case (SOC), the Board finds that the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 has been adjudicated and properly appealed to the Board, despite the fact that it was not listed as a separate issue on the title page of the March 2004 SOC.  As such, the Board will consider this claim on the merits.


FINDINGS OF FACT

1.  The Veteran died in February 2002.  The cause of death listed on his death certificate was right kidney rupture with hemorrhage, due to or as a consequence of adult cystic disease and end stage renal disease.  Respiratory failure, diabetes, hypertension, and ventricular arrhythmia were listed as significant conditions contributing to death but not resulting in the underlying cause of death.

2.  The preponderance of the evidence indicates that the Veteran was not diagnosed with a kidney disability, respiratory disability, diabetes, hypertension, or heart disability during service or within one year of separation from service.

3.  At the time of the Veteran's death, service connection had been established for thrombophlebitis of the right lower extremity with ulcer of the right ankle and varicose veins, evaluated as 60 percent disabling; gunshot wound residuals of the abdomen with perforation of the stomach and transverse colon with scars, evaluated as 30 percent disabling; gunshot wound residuals of the left chest with perforation of diaphragm and scars involving the chest, evaluated as 20 percent disabling; varicose veins of the left leg, evaluated as 20 percent disabling; and for a right thigh skin graft, evaluated as zero percent disabling.  The combined evaluation was 90 percent.  

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  

5.  The Veteran was in receipt of a total disability evaluation based on individual unemployability from May 23, 1996.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in May 2002 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

The May 2002 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions, and what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions.  As such, the Board concludes that while the letter provided the information to the appellant prescribed in Hupp.  

To the extent that the May 2002 letter did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non- prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was receiving benefits for a service-connected thrombophlebitis, residuals of gunshot wound of the abdomen and chest, varicose veins, and skin graft and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty.  The appellant and her representatives discussed his service-connected conditions in detail during her August 2010 Board hearing and in other communication with VA.  The claimant's knowledge can also be imputed to her through her representative.  

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

Since the Board has concluded that the preponderance of the evidence is against the claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  In this regard, the Board notes that the appellant has claimed the Veteran received treatment from the VAMCs in Fayetteville and Durham between 1967 and 1987.  Despite extensive efforts to obtain these records, no such records have been located.  As all potential efforts to obtain such records have been exhausted, a remand to search further for these records would serve no useful purpose.  All other records identified by the appellant as relating to the claims have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  VA opinions were provided in August 2002 and March 2004, as well as an opinion obtained by the Board from March 2011, each of which addressed the claim for service connection for cause of death.  The examiners reviewed the claims file.  The Board finds these reports and opinions to be thorough and complete.  Therefore, the Board finds this examination reports and opinions are sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include cardiovascular-renal disease, diabetes mellitus, and organic heart disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Board notes the claims file does not include a diagnosis of a renal disease, hypertension, diabetes mellitus, or organic heart disease in service or within one year of service.  While the Board has considered the Veteran's sister-in-law's assertion that the Veteran was receiving treatment for some of these conditions shortly after separation from service, as will be discussed in greater detail below, the Board finds these statements less than credible based on the medical evidence of record and the Veteran's contemporaneous statements.  As such, service connection on a presumptive basis is not warranted for any of the above conditions.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In determining whether a veteran's service-connected disabilities contributed to the cause of his death, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the cause of death listed on the death certificate was right kidney rupture with hemorrhage, due to or as a consequence of adult cystic disease and end stage renal disease.  Respiratory failure, diabetes, hypertension, and ventricular arrhythmia were listed as significant conditions contributing to death but not resulting in the underlying cause of death.  The Veteran's death certificate shows that an autopsy was not performed.

At the time of the Veteran's death, service connection had been established for thrombophlebitis of the right lower extremity with ulcer of the right ankle and varicose veins, evaluated as 60 percent disabling; gunshot wound residuals of the abdomen with perforation of the stomach and transverse colon with scars, evaluated as 30 percent disabling; gunshot wound residuals of the left chest with perforation of diaphragm and scars involving the chest, evaluated as 20 percent disabling; varicose veins of the left leg, evaluated as 20 percent disabling; and for a right thigh skin graft, evaluated as zero percent disabling.  The combined evaluation was 90 percent.  The Veteran was also in receipt of a total disability evaluation based on individual unemployability from May 23, 1996.

The appellant contends that the Veteran's service-connected disabilities caused his death.  Alternatively, she contends that the Veteran's service-connected disabilities contributed substantially or materially to cause his death because they were of such severity that they resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other diseases causing death.  A third theory of entitlement raised by the appellant is that service connection was warranted for the Veteran's kidney, renal, and heart problems, as well as hypertension and diabetes mellitus, at the time of his death.

Service treatment records indicate that the Veteran received an accidental gunshot wound in November 1956.  Exploratory laparotomy showed a perforation of the diaphragm, anterior and posterior stomach, and transverse colon.  An EKG showed evidence of myocardial damage.  A November 1956 treatment record noted a widespread epicardial injury.  Subsequent records, including from January 1957, indicated a healing subendocardial injury.  A February 1957 medical profile noted that the Veteran had an injury to his heart as a result of the aforementioned gunshot wound, but this was subsequently ruled out and the Veteran was returned to duty.  Blood pressure readings from November and December 1956 and January 1957 showed elevated, but generally decreasing systolic and diastolic readings.

Medical records from the next several decades are sparse, but do show treatment for lower extremity ulcers, varicose veins, and thrombophlebitis.  A formal finding of unavailability of any additional VA records has been made.  During an August 2010 Board hearing, the Veteran's sister and widow stated that they had taken the Veteran to treatment during these decades.  The Veteran's sister stated that she remembers doctors at the VAMC in Fayetteville prescribing medication for hypertension in the early 1960s and that the Veteran had kidney and heart problems since the 1960s, along with problems with lower extremity ulcers that began in the 1950s during service.  The Veteran's widow believes that he started dialysis for kidney problems in the late 1970s at the VAMC in Durham.  The appellant and her representative also believe that the Veteran's ulcers may have been evidence of undiagnosed diabetes mellitus caused by trauma to the pancreas due to the gunshot wound.

A June 1979 filing by the Veteran indicated that he had been receiving treatment at the VAMC in Fayetteville in the past for "constant bleeding."  In September 1987, the Veteran reported a three (3) year history of hypertension and denied a history of coronary artery disease, stroke, or renal disease.  The first concrete documented renal problems were a kidney biopsy and other treatment in November 1987, although there is indication of abnormal diagnostic testing in 1986.  A November 1987 VA Medical Center discharge summary noted that the Veteran suffered from renal failure.  That document also noted that hypertension had been diagnosed three (3) years prior to admission, but also noted no history of diabetes.  In November 1988, the Veteran was seen for a rule out myocardial infarction and subsequently for heart troubles in January 1989.

During a February 1989 Regional Office (RO) hearing, the Veteran indicated that he initially began treatment at the VAMC about three (3) years previously.  Specifically, he stated that the VAMC in Fayetteville had been treating him for the previous three (3) years and that he had recently started treatment at the VAMC in Durham.  He indicated that his initial treatment with the VA for kidney problems was at the VAMC in Durham in November 1987.  He stated that the first treatment he had received for heart problems was in January 1989 at the Durham VAMC.  At that time the Veteran also stated that doctors had noted a possible connection between his current kidney problems and his service-connected circulatory problems.  The Veteran also denied a known history of hypertension prior to the 1984 diagnosis.

A December 1993 VA treatment record indicated that the Veteran had started dialysis in August 1988.  During a December 1994 VA examination, the Veteran stated that he was found to have high blood pressure five (5) to six (6) years previously, for which he received medication, but that following a 1989 myocardial infarction his blood pressure had been normal.  He noted that he was found to have kidney disease in 1988 and since then had been on dialysis.  The Veteran also discussed a 1954 surgery for his service-connected phlebitis and varicose veins.  A September 1995 treatment record indicated that the Veteran had been on dialysis for his kidney problems for the previous seven (7) years.

The Veteran received ongoing treatment for his service-connected and nonservice-connected disabilities in the years thereafter.  In the end, the Veteran was hospitalized in December 2001 and passed away in February 2002.  A February 2002 hospital report is of record that discusses the bases and course of the final hospitalization.  Significantly, not one of the Veteran's service-connected disabilities was listed as a principal cause of death on the final hospital report or death certificate.  The report also does not provide an opinion concerning a relationship between the Veteran's death and his service-connected disabilities.

In support of her claim, the appellant submitted a March 2002 letter from the Veteran's private physician that states the diagnoses concerning the Veteran that the physician had been provided, namely, phlebitis, varicose veins, scars, and nephritis, "all should be considered contributing factors to his death."  The Veteran was service-connected for phlebitis, varicose veins, and scars at the time of his death.  The physician did not indicate that he had had an opportunity to review the Veteran's claims file or otherwise provide a rationale for his conclusions.

Given the foregoing, the RO obtained a VA medical opinion.  A VA physician in August 2002, after reviewing the Veteran's claims files, as well as the above-mentioned note and terminal discharge report completed by the Veteran's private physician, opined that "I can see no direct connection between the problems suffered by the veteran in his service-connected disabilities and his death.  Therefore, it is my medical opinion that the veteran's service-connected disabilities did not contribute to or cause his death."  He observed that the discharge summary discussed the Veteran's service-connected disorders only "in passing" and were not discussed as causes of his death.  Moreover, the examiner noted that the death certificate did not list any of the service-connected disabilities as being contributory.  

Subsequent to the August 2002 VA opinion being obtained, several VA outpatient treatment records, dated from 1998 to 2001, were associated with the record.  In March 2004 the VA physician who provided the August 2002 opinion, after reviewing these newly associated VA medical records, supplied additional opinions. He pointed out that the veteran, prior to his death, was on end-stage renal disease (ESRD) dialysis secondary to hypertension.  He added that the Veteran's hypertension, which caused his ESRD, was not due to his service-connected varicose veins.  The physician further commented that the Veteran's service-connected gunshot wound residuals did not cause, contribute to, or aggravate his hypertension.  Finally, the physician opined that the Veteran's varicose veins did not aggravate his ESRD.

The appellant submitted another letter from another private physician in support of her claim.  The November 2008 letter indicated that based on review of the records in that office that the diagnoses of phlebitis, varicose veins, scars and nephritis all should be considered contributing factors to his death "due to gunshot wound suffered while service connected."

The Board sought a medical opinion from the Veterans Health Administration (VHA).  The resulting January 2011 opinion concluded that it was less likely than not that the Veteran's service-connected disabilities were a principal cause of his death or contributed substantially and materially to his death.  Moreover, the examiner concluded that it was less likely than not that his service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  Finally, the examiner concluded that it was less likely than not that any of the immediate or contributory causes of death were related to the Veteran's in-service gunshot wound or other incident of military service.  As to rationale, the examiner noted that prior to his 1957 gunshot wound the Veteran had, at most, pre-hypertension.  The examiner was unable to determine whether the elevated blood pressure readings in February 1957 represented chronic hypertension or a temporary elevation in blood pressure in response to injury and pain.  After service, there was an elevated blood pressure reading in October 1963 noted by the examiner during treatment for right chronic thrombophlebitis and ankle ulcer.  The examiner also noted that treatment records noted the Veteran was morbidly obese, but were not totally clear on when this developed.  In addition, the Veteran had a family history of diabetes and hypertension, both of which are known to be worsened by obesity and to be common causes of end stage renal disease.  The examiner noted that intrarenal and extraperitoneal hemorrhage were well known complications of renal cysts, which was a common side effect of kidney dialysis necessitated by chronic kidney failure and end stage renal disease.  The examiner also observed that there was no data in the Veteran's records to indicate a service connected cause for his diabetes, hypertension, respiratory failure, ventricular arrhythmia, cystic renal disease, increased hemorrhagic tendency, or any of the principal or contributory causes of death listed on the death certificate.  The examiner concluded that the Veteran's family history favored a genetic predisposition to diabetes and hypertension that were the most likely causes of his renal failure and subsequent development of renal cysts and hemorrhagic complications.  The examiner discussed in detail how it was unlikely that the Veteran's in-service gunshot wound caused damage to his pancreas that would result in diabetes, as there was no injury to the pancreas noted and, even if one had occurred, the insulin-producing areas were spread throughout the pancreas and would not have all been destroyed by a focal injury to the pancreas from a bullet.

The Board notes that there exists potentially conflicting evidence as to whether one or more of the Veteran's service-connected disabilities contributed to his death.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In that regard, the March 2002 and November 2008 private physician letters both opine that the Veteran's death was due in some measure to his service-connected disabilities.  As noted, both letters opined that all of the Veteran's service-connected disorders "should be considered contributing factors to his death."  However, these opinions are not supported by either clinical data or other rationale.  Moreover, the Board finds it extremely significant that the drafter of the March 2002 letter, also produced the terminal hospital discharge report and death certificate, and that neither of which listed any of the service-connected disabilities as a primary or contributory cause of death.  At most, the discharge report noted several of the service-connected disabilities in a cursory manner without attributing the disabilities to the Veteran's death.

By contrast, a VA physician in August 2002 and March 2004, after reviewing all of the evidence of record, opined that that the Veteran's service-connected disorders did not contribute to or cause his death.  In doing so, he referenced supporting clinical data and provided a cogent explanation concerning the rationale for the opinion provided.  These conclusions were supported by the March 2011 VHA opinion that also concluded that the Veteran's service-connected disabilities were not a principal or contributory cause of his death or that they rendered him materially less capable of resisting the effects of the actual disease primarily causing his death.  The Board finds these conclusions compelling and of significantly greater weight than the unsupported conclusions of the March 2002 and November 2008 letters.  Thus, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities were a contributory cause of his death.

In addition, the March 2011 VHA opinion considered whether any of the immediate or contributory causes of death were related to the Veteran's in-service gunshot wound or other incident of military service.  With respect to hypertension, the examiner noted that the Veteran's in-service records did not definitively show hypertension and that he also had a family history of hypertension, demonstrating a genetic predisposition, as well as a noted history of morbid obesity.  Genetic predisposition and morbid obesity also were noted as the most likely causes of the Veteran's diabetes mellitus.  In that regard, the examiner specifically considered the appellant's contentions that the gunshot wound could have injured the pancreas and inhibited insulin production, but rejected that theory as a focal injury would not prevent the widely-dispersed insulin-producing areas from continuing to function.  The examiner concluded that the diabetes and hypertension were most likely the cause of the Veteran's renal failure and subsequent renal cysts and hemorrhagic complications.  In that regard, the examiner noted that those with end stage renal disease and chronic renal failure typically develop renal cysts with extended dialysis that can lead to hemorrhage.  The examiner also indicated that the Veteran's service-connected disabilities did not render him less capable of resisting the effects of the diseases that caused his death.  Instead, the examiner noted, as discussed above, that the extended period of dialysis due to his nonservice-connected renal problems led to cysts and later hemorrhaging that caused his death.  The Board finds these opinions compelling.

The Board has considered the appellant's and her sister-in-law's contentions that they brought the Veteran to the VAMCs in Fayetteville and Durham between once a week and three (3) times per week from the 1960s through the 1980s for treatment, including dialysis, for his kidneys, heart, hypertension, and additional problems.  In addition, the Veteran's sister claimed that treatment for several of these problems had begun shortly after separation from service in 1958.  The Board finds these contentions extremely problematic in light of the evidence of record.  As discussed above, on numerous occasions in the late 1980s and early 1990s the Veteran stated that his initial treatment for kidney and heart problems was in the late 1980s and for hypertension in approximately 1984.  Multiple medical treatment records support these statements, noting onset of kidney treatment and dialysis in 1987 or 1988.  As late as November 1987 the Veteran was noted to have no history of diabetes.  The June 1979 statement from the Veteran indicated past treatment at the Fayetteville VAMC for "constant bleeding."  While the Veteran eventually developed hemorrhages related to his renal problems, this was not until many years later.  As such, this reference appears to be related to his service-connected problems with recurrent ulcers and, based on the foregoing, not related to his kidney, heart, hypertension, and diabetes treatments that began only in the later 1980s.  The Board affords significantly greater probative weight to the contemporaneous medical documents and statements of the Veteran than to the appellant's and sister-in-law's statements made decades after the fact and in pursuit of a claim for benefits.  The Board recognizes that these individuals may not be intentionally misrepresenting the Veteran's course and onset of treatment, but given the extensive evidence against the Veteran receiving VA medical treatment between 1967 and 1987 the Board does not find the appellant's or Veteran's sister's representations as to treatment during this timeframe credible.

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected disabilities and that the documented primary and contributory causes of his death should have been service connected.  However, the most probative medical evidence of record does not support these contentions.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements that the Veteran's death was essentially caused to some degree by his service-connected disabilities, that his service-connected disabilities rendered him less capable of resisting the effects of other diseases that primarily caused his death, or that the documented primary and contributory causes of death were due to his in-service gunshot wound or other incident of service are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death or that any primary or contributory cause of the Veteran's death was due to his in-service gunshot wound or other incident of service.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DIC benefits pursuant to 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was 1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; 2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2010).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).

As discussed above, at the time of the Veteran's death, service connection had been established for thrombophlebitis of the right lower extremity with ulcer of the right ankle and varicose veins, evaluated as 60 percent disabling; gunshot wound residuals of the abdomen with perforation of the stomach and transverse colon with scars, evaluated as 30 percent disabling; gunshot wound residuals of the left chest with perforation of diaphragm and scars involving the chest, evaluated as 20 percent disabling; varicose veins of the left leg, evaluated as 20 percent disabling; and for a right thigh skin graft, evaluated as zero percent disabling.  The combined evaluation was 90 percent.  The Veteran was also in receipt of a total disability evaluation based on individual unemployability from May 23, 1996.  (In addition, the Board notes that the Veteran was in receipt of a total disability evaluation from July 1, 1965 through July 31, 1966, but that that thereafter entitlement to a total disability evaluation was denied in a May 1966 rating decision.)

It is clear that the Veteran was not rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b) for the appropriate time requirements.

Based on the foregoing, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  The preponderance of the evidence is against the appellant's claim, and the claim must be denied.  The benefit-of-the- doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


